DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a Second Non Final Rejection.

Specification
Amendments to the Specification filed 03 September 2021 are accepted and entered.

Claim Objections
Claims 9, 13-14 and 21 are objected to because of the following informalities:   
claim 9: “root (r1001)” and “tip (r1)” are believed to be in error for --root rroot-- and --tip (rtip)--
claims 9 and 13-14: “each fan blade” is believed to be in error for --each fan blade of the fixed-pitch fan blades--
claim 21: “a flow at the inlet to the combustor” is believed to be in error for --a flow at an inlet to the combustor-- or --the core flow at an inlet to the combustor--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 21, the recitation(s) “a flow at the fan exit” renders the claims indefinite because it is unclear whether this flow is the same as, or different from, the previously claimed “a core flow (A)”. From the disclosure, it appears that they are meant to be the same because Figure 2 shows “a core flow (A)” being “a flow at the fan exit that subsequently flows through the engine core” at a pressure (P102). However, Applicant has amended to differentiate between the two, which differentiation would not be supported by the original disclosure under 112(a). Thus, it is also unclear whether this is a typographical error, or whether Applicant intended to claim features that are not supported by the original disclosure. The claim is interpreted as best supported by the original disclosure under 112a.
Dependent Claims 2-4, 7-11, 13-20, and 22-23 are also rejected.
Regarding claim 3, the recitation “a flow at the fan exit that subsequently flows through the bypass duct” renders the claim indefinite because it is unclear whether this is the same as, or different from, the previously recited “a bypass flow (B)”. From the disclosure, it appears that they are meant to be the same because Figure 2 shows “a bypass flow (B)” being “a flow at the fan exit that subsequently flows through the bypass duct” at a pressure (P104). However, Applicant has amended to differentiate between the two, which differentiation would not be supported by the original disclosure under 112(a). Thus, it is also unclear whether this is a typographical error, or whether Applicant intended to claim features that are not supported by the original disclosure. The claim is interpreted as best supported by the original disclosure under 112a.
Dependent Claim 4 is also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (A J B Jackson, Optimisation of Aero and Industrial Gas Turbine Design for the Environment, February 2009, Cranfield University, PhD Thesis).
Regarding Claim 1, Jackson teaches a gas turbine engine (a modified version of the Rolls Royce Trent 800 Aero Engine according to Chapter 3 on p.13; and more specifically, a Trent 892 model or T892M as discussed in section 3.1.9 on p.35) for an aircraft (hence an “aero” engine) comprising: 

    PNG
    media_image1.png
    685
    862
    media_image1.png
    Greyscale

an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor (Fig 3.0.1 above, p.13); 
a fan located upstream of the engine core, the fan having a hub and fixed-pitch fan blades that are unable to rotate relative to the hub (Fig 3.0.1 above, p.13; Jackson chooses to vary bypass final nozzle 
a gearbox (discussed on p.105, “cowled engines of bypass ratio 15 and above would probably have a gear in the LP shaft”) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (p.43, 84, 105); and 

    PNG
    media_image2.png
    685
    861
    media_image2.png
    Greyscale

an annular splitter (Fig 3.0.1 above) at which an inlet flow is divided into a core flow (A) that flows through the engine core, and a bypass flow (B) that flows along a bypass duct (Fig 3.0.1 above), 
wherein: 
a fan root pressure ratio (FRPR, or fan inner pressure ratio - FIPR - according to Jackson on p.viii and section 3.1.9 of p.35), defined as the ratio of the mean total pressure of a flow at the fan exit that 
Jackson further teaches the relationship between FIPR and fan outer pressure ratio (FOPR) in Fig 3.1.8 on p.35 as,                         
                            F
                            I
                            P
                            R
                            =
                            1
                            +
                            
                                
                                    0.65
                                    
                                        
                                            F
                                            O
                                            P
                                            R
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ; and that possible FOPRs for various embodiments of the T892M may range from 1.1 up to 1.9 depending on the desired bypass ratio (BPR) and specific fuel consumption (SFC) according to Fig 3.1.9 on p.37. Accounting for Jackson only providing a gearbox for engine embodiments with BPR of 15 or greater, Jackson teaches corresponding FOPRs ranging from 1.1-1.35 and FIPRs ranging from ≈ 1.07 to 1.23, which overlaps with the claimed range of 1.15 to 1.25 at cruise conditions (0.83 Mach, 10670m ISA). Note, for FIPR between 1.15-1.23, FOPR ranges from 1.24-1.35, and BPR ranges from 15-25 according to Fig 3.1.9.  
Regarding claim 2, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches embodiments of the T892M having a fan root pressure ratio at the cruise conditions that is no greater than 1.22 (FOPRs between 1.1 and 1.34 yield FIPRs/FRPRs between 1.07 and 1.22, which overlaps with the claimed range of less than 1.22; Fig.3.1.9 on p.37). 
Regarding claim 3, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches a fan tip pressure ratio (FTPR or FOPR according to Jackson on p.viii, section 3.1.10 and Fig 3.1.9 on pp.36-37) is defined as the ratio of the mean total pressure of a flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet (section 3.1.10 and Fig 3.1.9 on pp.36-37); and 
the ratio of the fan root pressure ratio to the fan tip pressure ratio                         
                            
                                
                                    
                                        
                                            F
                                            R
                                            P
                                            R
                                        
                                        
                                            F
                                            T
                                            P
                                            R
                                        
                                    
                                    =
                                    F
                                    R
                                    T
                                    P
                                    R
                                
                            
                             
                        
                    at the cruise conditions is less than 0.95 (using the relationship between FIPR and FOPR in Fig 3.1.8, all FOPRs between 1.14 and 1.9 yield an FRTPR less than 0.95, including the range of FIPRs between 1.15 and 1.25).  
Regarding claim 7, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches a bypass ratio is defined as the ratio of the mass flow rate of the bypass flow (B) to the mass flow rate of the core flow (A) at the cruise conditions, and the bypass ratio is greater than 10 (Jackson teaching BPRs of 25-25 for engines with the other claimed characteristics as discussed above; p.105, p.37).  
claim 8, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches a specific thrust at the cruise conditions is less than 100 NKg-1s (in Fig 3.1.21, Specific Thrust at cruise conditions are all less than 100 NKg-1s for BPR greater than or equal to 15).   
Regarding claim 9, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches each fan blade of the fixed-pitch fan blades includes a radial span extending from a respective root to a respective tip (Fig 3.0.1 below); and 

    PNG
    media_image3.png
    685
    861
    media_image3.png
    Greyscale

the ratio of the radius of each fan blade at the respective root (rroot) to the radius of each fan blade at the respective tip (rtip) is less than 0.33 (section 3.1.12.2, para.1, p.41 and Appendix 7 teaching hub/tip ratio of 0.3).  
Regarding claim 10, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches the turbine is a first turbine, the compressor is a first compressor, and the 
Regarding claim 11, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches a combustor (Fig 3.0.1 below) is provided downstream of the fan and the compressor and upstream of the turbine (Fig 3.0.1);

    PNG
    media_image4.png
    685
    861
    media_image4.png
    Greyscale

an overall pressure ratio is defined as the ratio of the mean total pressure of a flow at the inlet to the combustor (P106) to the mean total pressure of the flow at the fan inlet (P100) at the cruise conditions (supported by Table 3.1.7 of p.36; FIPR x IPCPR x HPCPR = OPR; for FIPR between 1.15-1.25, OPR is between 29.9-32.4); and 
                        
                            
                                
                                    
                                        
                                            1.15
                                        
                                        
                                            29.9
                                        
                                    
                                    ≈
                                    
                                        
                                            1.25
                                        
                                        
                                            32.4
                                        
                                    
                                    ≈
                                    0.039
                                    <
                                    0.04
                                
                            
                        
                    .  
Regarding claim 15, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches a fan diameter is greater than 250 cm (Appendix 7 teaches gas turbine engine embodiments with BPR of 15 or greater comprising fan diameters of 423cm and up).  
Regarding claim 16, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches the forward speed of the gas turbine engine at the cruise conditions is in the range of from Mn 0.75 to Mn 0.85 (Jackson teaching 0.83Mn for cruise; para.3 on p.21).  
Regarding claim 17, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches the forward speed of the gas turbine engine at the cruise conditions is Mn 0.8 (depending on significant figures used, Jackson teaches 0.83Mn cruise speed with two significant figures on para.3 of p.21, which is ≈ 0.8 Mn with one significant figure).  
Regarding claim 18, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches the cruise conditions correspond to atmospheric conditions at an altitude that is in the range of from 10500 m to 11600 m (Jackson teaches cruise altitude of 10670m ISA on p.21, para.3).  
Regarding claim 19, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches the cruise conditions correspond to atmospheric conditions at an altitude that is in the range of 11000 (depending on significant figures used, Jackson teaches cruise altitude of 10670m on p.21, para.3 with four significant figures, which is 110000 with two significant figures).  
Regarding claim 20, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches the cruise conditions correspond to: 
a forward Mach number of 0.8 (p.21 para.3 0.8Mn for cruise using one sig fig); 
a pressure of 23000 Pa (ISA properties at the 10670m cruise altitude taught on p.21 para.3 of Jackson is ≈ 23000Pa); and 
a temperature of -55 deg C (ISA properties at the 10670m cruise altitude taught on p.21 para.3 of Jackson is ≈ -55 deg C).  
claim 21, Jackson teaches a gas turbine engine (a modified version of the Rolls Royce Trent 800 Aero Engine according to Chapter 3 on p.13; and more specifically, a Trent 892 model or T892M as discussed in section 3.1.9 on p.35) for an aircraft (hence an “aero” engine) comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor (Fig 3.0.1 on p.13 below); 

    PNG
    media_image5.png
    685
    862
    media_image5.png
    Greyscale

a combustor provided downstream of the fan and compressor and upstream of the turbine (Fig 3.0.1 above);
a fan located upstream of the engine core, the fan having a hub and fixed-pitch fan blades that are unable to rotate relative to the hub (Fig 3.0.1 above on p.13; Jackson chooses to vary bypass final nozzle area rather than providing variable pitch fan blades to counter the fan working line problem at high bypass ratios and low fan pressure ratios in Section 3.1.18 on p.65); 


    PNG
    media_image2.png
    685
    861
    media_image2.png
    Greyscale

an annular splitter (Fig 3.0.1 above) at which an inlet flow is divided into a core flow (A) that flows through the engine core, and a bypass flow (B) that flows along a bypass duct (Fig 3.0.1 above), 
wherein: 
a fan root pressure ratio (FRPR, or fan inner pressure ratio - FIPR - according to Jackson on p.viii and section 3.1.9 of p.35) is defined as the ratio of the mean total pressure of a flow at the fan exit that subsequently flows through the engine core to the mean total pressure of the flow at the fan inlet (as evidenced by Jackson treating the FIPR as part of the core on p. 35); 

and a ratio of the fan root pressure ratio to the overall pressure ratio at cruise conditions (which is just the inverse of the core pressure ratio; i.e.,                         
                            
                                
                                    F
                                    I
                                    P
                                    R
                                
                                
                                    F
                                    I
                                    P
                                    R
                                    *
                                    I
                                    P
                                    C
                                    P
                                    R
                                    *
                                    H
                                    P
                                    C
                                    P
                                    R
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    I
                                    P
                                    C
                                    P
                                    R
                                    *
                                    H
                                    P
                                    C
                                    P
                                    R
                                
                            
                        
                     ) is 0.039 according to Table 3.1.7.
Jackson further teaches the relationship between FIPR and fan outer pressure ratio (FOPR) in Fig 3.1.8 on p.35 as,                         
                            F
                            I
                            P
                            R
                            =
                            1
                            +
                            
                                
                                    0.65
                                    
                                        
                                            F
                                            O
                                            P
                                            R
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ; and that possible FOPRs for various embodiments of the T892M may range from 1.1 up to 1.9 depending on the desired bypass ratio (BPR) and specific fuel consumption (SFC) according to Fig 3.1.9 on p.37. Accounting for Jackson only providing a gearbox for engine embodiments with BPR of 15 or greater, Jackson teaches corresponding FOPRs ranging from 1.1-1.35 and FIPRs ranging from ≈ 1.07 to 1.23, which fall within the claimed range of less than 1.25 at cruise conditions (0.83 Mach, 10670m ISA). Note, for FIPR between 1.07-1.23, BPR ranges from 15-30 according to Fig 3.1.9, and OPR ranges from 27.7-31.8. 
Additionally, Jackson contemplates modifications to the core engine of the embodiments, such as increasing OPR and COT (combustor outlet temperature), in Section 3.1.15. According to Fig 3.1.26, the following is observed (data approximated from graph of Fig 3.1.26): 
BPR
FOPR
COT
OPR
FIPR
ratio
20
1.25
1550
39
1.1625
0.030
20
1.24
1550
43
1.156
0.027
20
1.29
1650
39
1.1885
0.030
20
1.28
1650
43
1.182
0.027
30
1.15
1550
39
1.0975
0.028
30
1.15
1550
43
1.0975
0.026
30
1.19
1650
39
1.1235
0.029
30
1.18
1650
43
1.117
0.026


 Thus, it can be seen that Jackson teaches at least some embodiments with the claimed ratio of FIPR/OPR between .022 and .027 (shaded above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Gray (Gray and Gardner, Energy Efficient Engine Program: Technology Benefit/Cost Study Volume II, 1983, NASA-CR174766) and Fulayter 9708914.
Regarding claim 4, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson additionally teaches the relationship between the fan root pressure ratio (FIPR) and the fan tip pressure ratio (FOPR) at the cruise conditions for the T892M gas turbine engine being,                         
                            F
                            I
                            P
                            R
                            =
                            1
                            +
                            
                                
                                    0.65
                                    
                                        
                                            F
                                            O
                                            P
                                            R
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    . Thus, the relationship between FIPR and the claimed ratio of fan root pressure ratio to fan tip pressure ratio (FRTPR) can be visualized in a plot as shown below: 

    PNG
    media_image6.png
    335
    534
    media_image6.png
    Greyscale


	The purpose of Jackson’s investigation in Chapter 3 is to evaluate the T892M using various fan and bypass arrangements while leaving the core constant. During Jackson’s investigation, only arrangements with BPR of 15 were taught to include a gearbox between turbine and fan. Thus, the FOPR is limited to 1.35 as taught by Jackson in Fig 3.1.9, with corresponding FIPR - according to the relationship of Jackson - at 1.2275 yielding and FRTPR of 0.91. 
Additionally, Jackson teaches that any changes in the FIPR can be reasonably counterbalanced by changes in the IP compressor pressure ratio (IPCPR) in order to maintain OPR, and other core parameters, constant (last paragraph of p.35; e.g., decreasing FIPR can be counterbalanced by increasing IPCPR, to maintain constant core parameters). 
Jackson does not teach any particular reasoning for maintaining or establishing the relationship between FIPR and FOPR as defined by Jackson; nor does Jackson teach the combination of an FIPR between 1.15 and 1.25 with an FRTPR less than 0.9 in a geared turbofan engine (or bypass ratio of 15 or higher). 
However, Gray teaches various geared turbofan engines on pp.31-34 including Candidate 4 of Fig 4.2-6 and Table 4.2-II teaching an FIPR of 1.10 and FOPR of 1.30 for a geared turbofan engine of BPR 21, which yields an FRTPR of 0.85 that falls in the claimed range of less than 0.9. 
And, Fulayter recognized FIPR and the resulting FRTPR as result-effective variable(s), i.e., a variable which achieves a recognized result, in the prior art, by teaching methods of adjusting (limiting, reducing) fan hub (root/inner) pressure ratio (FIPR) by changing blade geometry at the root/hub from leading edge to trailing edge, in order to avoid separating the flow at the trailing edge of the fan blade (Col.4 1.64 - Col.5 1.5). Note, that Fulayter further teaches fan tip geometry that maintains a relatively high global fan pressure ratio while reducing the FIPR (Col.4 Il.39-47), thus the reduced FIPR of Fulayter corresponding to a reduced FRTPR.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FIPR and FRTPR of Jackson to values within the claimed ranges (which are achievable as evidenced by the low end ranges of Gray) because Fulayter teaches FIPR and FRTPR as result-effective variable(s) (i.e. the amount of flow separation at the hub/root and the total flow rate across the fan depending on the FIPR and FRTPR of the fan blade design), such that the determination of the optimum or workable ranges of said variable (i.e. FIPR being between 1.15-1.25 and FRTPR being less than 0.9 for a geared turbofan engine; a specific example being a geared turbofan of bypass ratio around 20 as in Jackson and Gray, FOPR around 1.3 as in Jackson and Gray, and reducing the FIPR of Jackson according to the methods of Fulayter without exceeding the lower bounds of Gray to around 1.169, resulting in an FRTPR of 0.899), may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, as mapped to Jackson in view of Gray and Fulayter above, it has been held that the discovery of optimum or workable ranges, by experimentation requiring only routine skill in the art (i.e. the ability to adjust fan blade geometry according to the methods of Fulayter and the ability to adjust IPCPR according to the methods of Jackson), would have been an obvious extension of prior art teachings, in order to simultaneously achieve the desired level of flow attachment at the hub and overall fan pressure .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Gallagher 20170167503.
Regarding claim 13, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches each fan blade of the fixed-pitch fan blades includes a radial span extending from a root at a 0% span position to a tip at 100% span position (Fig 3.0.1 below). 

    PNG
    media_image3.png
    685
    861
    media_image3.png
    Greyscale

Jackson does not teach the average camber                         
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    α
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    a
                                    v
                                    e
                                
                            
                             
                        
                    of each fan blade taken over the radially innermost 10% of the radial span is no greater than 75% of the average camber of the 10% radial span portion that has the maximum average camber                         
                            
                                
                                    
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    θ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    .  
However, Gallagher teaches a fan blade (42 of Fig 1; [0055]) where the average camber                         
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    α
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    a
                                    v
                                    e
                                
                            
                             
                        
                    of each fan blade taken over the radially innermost 10% of the radial span (embodiments 88, 90, and 92, each having linearly interpolated averages of ≈ 15, 9, and 5 degrees, respectively according to                         
                            
                                
                                    
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    θ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     (embodiments of 88, 90, and 92 each having maximum average cambers at the 90-100% radial span range that are over 40 degrees according to Fig 6; such that the radially innermost 10% camber is always less than 38% of the maximum camber, which falls in the claimed range).

    PNG
    media_image7.png
    432
    626
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fan blade camber(s) of Gallagher for the fan of Jackson, because the reduced camber at the inner flow path more effectively transitions flow from the low speed fan to a the higher speed LPC (Gallagher, [0063, 55]).
Regarding claim 14, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson further teaches each fan blade of the fixed-pitch fan blades includes a radial span extending from a root at a 0% span position to a tip at 100% span position (Fig 3.0.1 below). 

    PNG
    media_image3.png
    685
    861
    media_image3.png
    Greyscale

Jackson does not teach the average camber                         
                            
                                
                                    
                                        
                                            
                                                
                                                    β
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    β
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    a
                                    v
                                    e
                                
                            
                             
                        
                    of each fan blade taken over a portion of the blade between the 30% radial span position and the 40% radial span position is at least 1.2 times the average camber of the radially innermost 10% of the radial span                         
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    α
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    a
                                    v
                                    e
                                
                            
                        
                    .  
However, Gallagher teaches a fan blade (42 of Fig 1; [0065)} where the average camber                         
                            
                                
                                    
                                        
                                            
                                                
                                                    β
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    β
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    a
                                    v
                                    e
                                
                            
                        
                     of each fan blade taken over a portion of the blade between the 30% radial span position and the 40% radial span position (embodiments 88, 90, and 92 each having linearly interpolated averages of ~ 26, 22, 18 degrees, respectively according to Fig 6) is at least 1.2 times the average camber of the radially innermost 10% of the radial span                         
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    α
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    a
                                    v
                                    e
                                
                            
                        
                     (embodiments 88, 90, and 92 each having linearly interpolated averages of 15, 9, and 5 degrees, respectively according to Fig 6 such that the ratio of cambers is around 1.7-3, which falls in the claimed range).

    PNG
    media_image7.png
    432
    626
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fan blade camber(s) of Gallagher for the fan of Jackson, because the reduced camber at the inner flow path more effectively transitions flow from the low speed fan to a the higher speed LPC (Gallagher, [0063, 55]).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Klassen 4595340.
	Regarding claims 22-23, Jackson teaches all the limitations of the claimed invention as discussed above. Jackson does not teach the fan is a blisk such that the fixed-pitch fan blades are formed integrally with the hub.  
However, Klassen teaches a fan of a gas turbine engine (Col.1 ll.9-12) may be formed as a blisk such that fixed-pitch fan blades are formed integrally with a hub (Col.1 ll.15-30) in order to provide “increased structural strength and improved aerodynamic performance” (Col.1 ll.15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blisk for the fan of Jackson as taught by Klassen in order to provide increased structural strength and improved aerodynamic performance” (Klassen, Col.1 ll.15-30).

Response to Arguments
Applicant’s arguments have been considered and were addressed in the rejection above at the relevant locations, but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s amendments.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/ Examiner, Art Unit 3741